Citation Nr: 0822873	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to April 4, 2005 for minimal osteoarthritis, right 
knee, with stress fracture.

2.  Entitlement to an initial rating in excess of 20 percent 
as of April 4, 2005 for minimal osteoarthritis, right knee, 
with stress fracture.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to recognition of Y.M. as a helpless child of 
the veteran.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2001.  The veteran is the mother of Y.M.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has treated an October 2004 statement from the 
veteran, entitled "Notice Of Disagreement," as a timely 
Notice of Disagreement with the portion of the September 2004 
rating decision granting service connection for minimal 
osteoarthritis, right knee with stress fracture, and 
assigning a 10 percent disability evaluation.  The issues on 
the cover page have been changed to reflect as such.  

In March 2008, the veteran testified at a personal hearing 
before the undersigned in Washington, D.C.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at and after the 
hearing and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The veteran had perfected an appeal for the issues of 
entitlement to increased ratings for hyperthyroidism, 
hypertension, pinched nerve in cervical spine, alopecia, 
Raynaud's Syndrome due to frost bite/cold injury, history of 
anemia, and pes planus, and entitlement to service connection 
for scoliosis.  In a September 2004 rating decision, the RO 
awarded service connection for spondylotic changes, lumbar 
spine.  Thus, the issue of entitlement to service connection 
for scoliosis is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).  In a May 2007 statement signed by the veteran, 
she withdrew all of her claims except for the issues on the 
cover page.  At that time she also filed a new claim for 
depression secondary to her service-connected disabilities.  
That claim was subsequently granted in July 2007 and is not 
otherwise before the Board.  


FINDINGS OF FACT

1.  Prior to April 4, 2005 minimal osteoarthritis, right 
knee, with stress fracture was primarily manifested by pain 
and some limitation of flexion.  Ankylosis; recurrent 
subluxation; lateral instability; dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; flexion limited to 30 degrees; 
limitation of extension; and impairment of tibia and fibula 
are not shown.

2.  As of April 4, 2005 minimal osteoarthritis, right knee, 
with stress fracture has been primarily manifested by pain 
and some limitation of flexion.  Ankylosis, recurrent 
subluxation, lateral instability, flexion limited to 
15 degrees, limitation of extension, and impairment of the 
tibia and fibula are not shown.

3.  Competent medical evidence of record supports a finding 
that diabetes mellitus more likely than not manifested to a 
compensable degree within one year of the veteran's 
retirement from active military service.

4.  Evidence of record shows that Y.M. is the veteran's 
daughter, and that she was born in October 1977 and attained 
the age of 18 in October 1995.  

5.  The competent medical evidence has not shown that Y.M. 
was permanently incapable of self-support by reason of a 
mental or physical condition prior to attaining the age of 
18.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for minimal osteoarthritis, right knee, with stress fracture, 
prior to April 4, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs), 5003, 5257, 
5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for minimal osteoarthritis, right knee, with stress fracture, 
as of April 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs, 5003, 5257, 5260, 5261 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, diabetes mellitus was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1130, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 4.120, DC 7913 (2007).

4.  The criteria for entitlement to VA benefits for Y.M. as a 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 
3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Regarding the veteran's claims for increased initial ratings, 
the veteran is challenging the initial evaluations assigned 
following the grant of service connection for minimal 
osteoarthritis, right knee, with stress fracture.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

Regarding the veteran's claim for service connection for 
diabetes, this claim is being granted by this decision.  
Thus, further discussion about VCAA compliance regarding this 
issue is unnecessary.  

Regarding the veteran's claim for entitlement to recognition 
of Y.M. as a helpless child of the veteran, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2007 that fully addressed all three notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, Army Medical Center records, various 
state and educational records, "buddy statements", articles 
from the internet, hearing transcripts, and service records.  
There is no indication that any other treatment records exist 
that should be requested, or that any available pertinent 
evidence has not been received.  VA examinations were 
provided in connection with these claims.  

In the veteran's August 2007 VA Form 9, she stated that 
her June 2007 VA examination was inadequate.  The reported 
findings in the examination report are sufficiently detailed 
with recorded history, clinical findings, to include the 
veteran's range of motion of the knee, and pertinent 
diagnosis.  Additionally, it is not shown that the 
examination report was in some way incorrectly prepared or 
that the VA examiner failed to address the clinical 
significance of the veteran's right knee disability.  There 
are other pertinent records on file and they are consistent 
with the exam results.  For example, at the June 2007 
examination it was reported that the veteran had flexion of 
the right knee to 80 degrees; likewise, VA treatment records 
from March and June 2007 showed flexion to 60 and 70 degrees, 
respectively.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the three content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, 18 Vet. 
App. 112; Quartuccio, 16 Vet. App. 183; Dingess, 19 Vet. App. 
473.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Entitlement to an initial rating in excess of 10 percent 
prior to April 4, 2005 for minimal osteoarthritis, right 
knee, with stress fracture.

Entitlement to an initial rating in excess of 20 percent as 
of April 4, 2005 for minimal osteoarthritis, right knee, with 
stress fracture.

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

The veteran's service-connected right knee disability is 
evaluated under DC 5260 for limitation of flexion.  Under 
this code, a 10 percent rating is warranted where flexion is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Under DC 5261 for limitation of extension of the leg, a 10 
percent evaluation is warranted where extension is limited to 
10 degrees, a 20 percent evaluation is warranted where 
extension is limited to 15 degrees, a 30 percent evaluation 
is warranted where extension is limited to 20 degrees, a 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent rating is warranted where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Under DC 5257, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Factual Background

The veteran was afforded a VA examination in October 2002.  
At this examination she reported right knee pain.  On 
physical examination flexion of the right knee was to 
90 degrees and extension was to 0 degrees.  The veteran did 
have pain with range of motion.  The diagnosis was 
osteoarthritic changes of right knee with mild functional 
impairment.  

A November 2002 Army Medical Center treatment record shows 
that at that time the veteran complained of right knee pain 
starting in October 2002.  Active range of motion was 
reported as "Knee? 75° Knee? -5° pain suprapatellar."  
Strength was reported as 4/5.  The assessment given was 
Bakers cyst with joint effusion without meniscal involvement.  
The next month, the veteran reportedly had flexion of the 
knee to 110 degrees with pain and lateral joint line 

